Title: To George Washington from the Commissioners for the District of Columbia, 20 April 1795
From: Commissioners for the District of Columbia
To: Washington, George


          
            Sir,
            George Town [D.C.] [20] April 1795
          
          It being our earnest wish that every means of just information should be furnished to form a proper Opinion on Mr Johnsons claim under the Contract entered into by the late Board with

Morris & Greenleaf; we beg leave to forward to you in addition to the Statement handed in by Dr Thornton—the Contract with Greenleaf (see page 3rd marked with double Lines) The State of the Case and opinion of the Attorney General The extraordinary Entries of Jany the 9th Stated by Mr Johnson in his Bill in Chancery The official Letters written to Mr Johnson and to Mr Cranch on the first application of Mr Forrest to purchase a part of the property in Question & Mr Johnsons Bill filed against the Commissioners.
          These are all the papers which appear to us to be necessary, and which being so numerous, we meant not to obtrude on the few leisure moments you have to spare, had not the subject been introduced by others. Whatever complaints we had of Mr Johnsons conduct and of the difficulties it had occasioned; it was our fixed determination to leave the decision of the question between us to that tribunal to which he has appealed: the Decision of which in favor of the City we have little Doubt. The measure now adopted by us is of necessity not choice. If we do not defend our own official Acts from unjust impressions, it is difficult to calculate into what Dilemmas we may be thrown. If once the public are induced to suspect our Integrity, what must be our situation, and how wretched the execution of the Trust delegated to us!
          The Statement of facts signed by Us, was drawn up and filed in the Office immediately after Mr Johnson’s claim and his threats of a bill in Chancery were made known with a view while facts were well remembered, to meet his false allegations in a Court of Equity; where our answer was of course to be on Oath. The Entries of Jany 9th made in an old discarded Minute Book, in our absence, and in direct Contradiction to the declared Opinion of the Board publicly given in the presence of Mr Johnson having been found inadequate to the purposes intended; every possible means have been since used to induce us to expunge them: so that this pretended Claim might rest solely on the Construction of Morris & Greenleaf’s Contract⟨.⟩ This we have refused because, Mr Forrest a fair purchaser for a full consideration has an immediate interest in every public Document which concerns the title of that Square; and because we think those Entries will give such a complexion to this business in a Court of Equity as

to be alone a sufficient bar to a recovery: it being a first principle there that those who seek Equity must come into that Court with clean Hands and must first do Equity.
          The Sale having been made to Colo. Forrest before an actual division had been made of the Square; has been much urged by Mr Johnson against the Commissioners. A Short review of that part of the Case will evince that no equitable Ground of complaint against the Board can arise on that score. Had the public part of that Square been permitted by Mr Johnson to remain on the footing it did before he procured a Deed from Mr Peter the Board could at any time have compelled a Division; and the public’s half of that Square might have been sold for the purposes of raising a Revenue. It was thought proper for reasons not very difficult to divine to place the legal Estate of the whole of that Square in the Commissioners. Shall Mr Johnson then in a Court of Equity complain of an Act naturally resulting as a necessary Consequence from his own Conduct; and which Conduct must be accounted for upon Oath. No Court of Equity we conceive can countenance such measures. Mr Johnson well knows that a flat negative had been given to his claim, and the Deed from Mr Peter could be intended for no other purposes but to lock up the property in Question and take the chance of Events. It is difficult to account for the bringing forward this Deed under the very peculiar Circumstances mentioned in our Statement upon any other principles especially when it is remembered that Greenleafs claim of water property on Rock Creek was determined by the unanimous voice of the Board to be inadmissible as appears by their Letter to Mr Cranch, and by Mr Carrolls frequent Declarations, that he is Confident that a majority of the Board never meant to admit Mr Johnson’s claim.
          Mr Carroll seems when this letter to Cranch was written to have been clearly of opinion that the Lots in question were not included in Greenleafs Contract. Fully impressed with the fatal consequences which must flow from explaining or contradicting the most solemn written Contracts by the recollection of the parties, we made the admissibility of such evidence a part of the Case for the opinion of the Attorney General: his answer is inclosed. Without the aid of legal information, every man of tolerable experience must see that if the most Solemn Contracts were to be explained and construed by the fleeting memory of Witnesses, that

one of the surest foundations of every species of property would be destroyed. We believe that the Municiple Laws of no Civilized Country whatever has countenanced a Rule of evidence so absurd. And that the first adoption of it has been left for a ci-devant Chief Justice of Maryland to raise to himself a Revenue of 9d. at the loss of a noble to the revenues of the City of Washington.
          It is remarkable that notwithstanding the repeated endeavors to induce us to obliterate the entries of Jany 9th that Mr Johnson in his Bill in Chancery charges as a fact “that the Commissioners had agreed to make him a Title to the Square in question whenever so many Lots as are contained in it should be due to Morris and Greenleaf on their Contract.” Not contented with charging us in his labored private Correspondence, some times addressed to us in our private Characters without even the colour of public business with partiality, knavery, and utter ignorance, the technical language of the Law is Studiously avoided, to introduce the vilest abuse in his Bill in Chancery. And we stand publicly charged on the roles of the high Court of Chancery with evading a Contract Solemnly entered into with him; and with a design to defraud him. In public or in private life we trust we have hitherto been marked with no stain, and it would be too much to suppose we can set down contented under the Load of crimes thrown upon us by Mr Johnson. Official Duty alone led to the measures which have been adopted. However disagreeable the Consequences, a rigid perseverance in those measures appear to us upon every ground to be necessary. We are utterly at a loss to suggest a principle either in Law or Equity on which this pretended claim can be Sustained. Whatever favorable impressions of Mr Johnson we brought with us into Office, Candor requires us to say, he has entirely done away: but Resentment forms no part of the motives to our public Conduct, and we trust never will. Mr Johnson received from us every mark of Politeness and Attention. And we know of no cause of complaint against us except that the Board would not sell to another however liberal the price, without first making an offer to him, at the very moment he was slandering our title and preventing a sale to others. The pursuit of his pretended Claim in a regular train of Judicial enquiry we presumed not to censure; tho’ we vainly hoped that the small Interest he had at stake would not have proved a motive Sufficient to stir a question which eventually might strike so deeply at the

Revenues of the City: not indeed for his benefit, but of those who had already fattened too much on its Ruins. Personal abuse and Invective formed no necessary part of an Investigation of Right. We neither in the first instance excited such Conduct, nor led to a continuance of it by Answers. Such Letters as appeared to us to require official Replies were respectfully answered. Those distinguished by nothing but the purity of the Language and the keeness of the satire, are carefully preserved among the Archives of the City, for the benefit of learned posterity; and to be laid before the public when necessary.
          This Dispute with Mr Johnson, notwithstanding his constant endeavors to make it a personal one, still remains a mere question of Right. It’s importance to the Revenues of the City, entitled it to our best Consideration. We have given it the maturest Deliberation: and in every possible point of view we think the Claim neither just nor legal. The Attorney General and another weighty Law Authority have given very decided opinions against this claim upon the Construction of the Contract the only Grounds we then judged it prudent to bring forward; there remains however another very strong Ground on which this claim may be defeated; That is, that Morris and Greenleaf are according to their express stipulations entitled to no Conveyances until they comply with their part of the Contract. We are strongly justified in point of facts to say they have not complied with their Contract. There has hitherto been no just ground to bring forward an investigation of this subject and it is believed that the present dispute will be brought to a very happy Issue without it’s aid. It therefore has not been Stated to counsel or made a Subject of Discussion. Had no opinions been obtained we were certainly bound to act up to our own Impressions of what was proper & right. Miserable indeed would be the situation of those in public Office if compelled to act upon any other principle. It was too soon evident that the Board would not be unanimous in all their measures: but our public as well as private Characters naturally dictated to us to act up to our own Impressions of Justice; and we rely with Confidence on the well known wisdom of the executive to countenance our just proceedings.
          We yet see no reason to Abandon measures adopted on cool Deliberation; and supported by the most respectable Law Authorities until we do, it will be impossible for us to pursue a

different line of Conduct. Tho’ misrepresented, traduced and abused, we have hitherto been impelled by the interest of the City to forbear holding up to the public, the most indisputable evidence of the falsehood of these charges. There is however a certain point beyond which we must not be pressed. The Consciousness of acting right, and from the purest motives will always yield a solid satisfaction, but we owe to the public and to ourselves a justification of our Characters and Conduct.
          Impressed with the importance of this Subject and ardently desirous of retaining the good opinion of all virtuous men we have taken the liberty of laying before you all the papers relating to this Subject and we hold ourselves bound to answer for the truth of every allegation made by us. we can with perfect truth say that next to the approbation [of] our own minds, yours will ever yield us the most heart felt Satisfaction. We are with the highest Sentiments of regard and respect Sir &c.
          
            Gusts ScottWilliam Thornton
          
        